PARKS, Presiding Judge
concurring in part, dissenting in part:
In this case at bar, the appellant filed a motion, procedurally correct in all particulars, seeking a continuance due to the absence of witnesses on his behalf. It appears from the record that appellant did all he was required under the law to compel attendance. These missing witnesses would have provided mitigating evidence. I would hold that the trial court erred in refusing to grant the continuance. As this opinion correctly notes, the evidence of guilt was substantial, and the absent witnesses would have provided no exculpatory evidence. However, these witnesses, according to the affidavits filed herein, would have supplied admissible mitigating evidence. For that reason, I would affirm the judgment of the District Court, but modify the sentence to eighteen (18) months imprisonment.